Citation Nr: 1029477	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disability of the left 
foot, to include plantar fasciitis and Achilles tendonitis.

2.  Entitlement to service connection for disability of the right 
foot, to include plantar fasciitis and Achilles tendonitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in November 2005 and June 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The November 2005 RO rating decision denied entitlement to 
service connection for plantar fasciitis of the right foot with 
Achilles tenderness.  The June 2007 rating decision denied 
entitlement to service connection for planar fasciitis of the 
left foot with Achilles tenderness.

The claims on appeal have been recharacterized to reflect the 
reasonable expectations of the Veteran in the context of the 
histories and diagnoses of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding claimant seeking service connection 
for psychiatric disability who has no special medical expertise 
is not competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's description 
of history and symptoms, and VA should construe claim for service 
connection based on reasonable expectations of non-expert 
claimant).  

This case was the subject of a Board remand dated in March 2009. 
     
Because the VA examiner conducting a July 2009 VA examination did 
not adequately review the claims file, the case will again be 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

In the July 2009 medical report, the examiner reported that after 
the Veteran's first year of active service in 1971, there were no 
notations relating to Achilles tendon problems, and that there 
was no mention of any foot problems after service until October 
2007.  However, record contains multiple references to post-
service treatment. The Board will provide specific references for 
review in the directives section below, and the Veteran must be 
scheduled for a new VA examination that includes a review of all 
pertinent medical evidence and is based on an accurate medical 
history.  See 38 U.S.C.A. § 5103A(d).

In a letter dated in December 2006, the Veteran indicated that he 
had received treatment through VA in Palo, Alto, California, for 
foot problems from 1974 to 2003.  It is not clear, then, why in 
January 2007 the RO requested from the VA Medical Center records 
dated only from January 1974 to December 1974.  In response, the 
VA Medical Center provided records of treatment for foot pain 
from March 1975.  Subsequently, the RO associated records of VA 
treatment from July 1997, May 2007, and June 2007, with the 
claims file, with no indication that records during the years 
from 1976 to 1996 were requested or sought.  As such records may 
be relevant to the question of continuity of symptomatology from 
active service through the time of the currently pending claim, 
the RO/AMC should seek to obtain all potentially relevant records 
of VA treatment, to include records of treatment from 1976 to 
1996.  See 38 U.S.C.A. § 5103A(a)-(c).

Similarly, while the Veteran indicated in a June 2005 
authorization for release of medical records from K.V., M.D., the 
Camino Medical Group in Sunnyvale, California, that he had 
received treatment for foot problems from 1974 through the 
current time, the RO received from the Camino Medical Group 
records of treatment for foot problems dated from May 2005 to 
September 2006.   The Veteran should be advised that private 
records of treatment from 1975 through April 2005 were not 
obtained when requested from the Camino Medical Group by an RO 
letter dated in December 2006, and he should be provided an 
opportunity to obtain any additional records from the Camino 
Medical Group and submit them to VA.  See 38 U.S.C.A. § 5103A(a)-
(c).




Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his foot disabilities during the period 
from June 1974 to the present that have not 
been previously obtained by VA.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain records 
from each health care provider the Veteran 
identifies.  

(b) The records sought must in include all 
potentially relevant records of treatment 
through VA in Palo, Alto, California, for the 
period from June 1974 through the present 
time that have not been previously obtained, 
to include, but not limited to, all records 
of treatment from April 1975 through May 
1997.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

(d) The Veteran must be advised that in 
response to an RO letter dated in December 
2006 to the Camino Medical Group, by which 
the RO sought records of treatment of the 
Veteran's feet for the period from 1975 to 
the present, the RO received no more than 
records of treatment from May 2005 to 
September 2006.  If the RO/AMC is unable for 
any reason to obtain records of treatment 
from the Camino Medical Group for the period 
from 1974 to May 2005 (see authorization for 
release of medical records dated in August 
2006), the Veteran must be provided the 
opportunity to obtain and himself submit to 
VA records of treatment by the Camino Medical 
Group from 1974 through the present time.

2.  Arrange for the Veteran to undergo a VA 
examination.  The purpose of the examination 
is to determine if the Veteran's current left 
and right Achilles tendonitis and any 
associated foot disabilities, such as plantar 
fasciitis, began during active service or are 
related to any incident of service.  The 
following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records obtained and a copy of this 
remand, will be reviewed by the examiner.  
In addition to the specific directive of 
addressing the evidence of record as noted 
below, the examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained and a copy of 
this remand.

(b) The records reviewed must include the 
service treatment records, records of VA 
treatment for right foot problems and 
tendonitis in March 1975, private records 
of treatment of foot problems and 
tendonitis private records of treatment 
reflect treatment for foot pain and 
Achilles tendonitis in May 2005, September 
2005, February 2006, and September 2006 and 
any additional relevant medical records 
associated with the claims file, to include 
any records received as a result of this 
remand.

(c) If there is a medical (i.e. clinical) 
basis for discrediting the credibility or 
reliability of the Veteran's provided 
history of foot pain from the time of 
active service through the present time the 
examiner must discuss and fully explain the 
medical rationale for any such a finding. 

(d) From an examination of all available 
evidence, including the Veteran's VA claims 
folder and his service treatment records, 
the examiner must provide a diagnosis for 
all current disabilities of each foot, to 
include any Achilles tendonitis or plantar 
fasciitis found.  For each foot disability 
found on examination, the examiner is asked 
to determine if such disability is 
etiologically related to the complaints of 
foot pain noted during active duty service, 
or to any other aspect of the Veteran's 
active duty service.

(e) All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

(f) In the diagnosis or conclusion section 
of the report, the examiner must reference 
the purpose of the examination-- to 
determine if the Veteran's current left and 
right Achilles tendonitis and any 
associated foot disabilities, such as 
plantar fasciitis, began during active 
service or are related to any incident of 
service.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of record 
relied upon in reaching the conclusion. 

3.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


